Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1, 3-8, 10-16 and 18-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a data processing method and a data processing apparatus, so as to divide code blocks into code block groups, thereby helping lower a bit error rate.
Prior arts were found for the independent claims as follows:
Keeth Saliya Jayasinghe et al. (US 2020/0295873 A1)
Yuchul Kim et al. (US 2018/0278368 A1)
	Jayasinghe discloses a solution for forming code blocks in a source device and for performing error detection in a sink device employing a code-block-based channel coding scheme.
	Kim discloses techniques for multiplexing different cellular services on 
shared physical layer frames.
Applicant uniquely claimed the below distinct features in independent claims 1, 8 and 16 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:

determining a quantity C of code blocks of a transport block and a quantity K of code block groups of the transport block; and 
determining, based on the quantity C of code blocks of the transport block and the quantity K of code block groups of the transport block, code blocks comprised in a code block group K', wherein quantities of code blocks comprised in any two of the K code block groups are equal or have a difference of 1; 
wherein each of the first Ki code block groups in the K code block groups of the

    PNG
    media_image1.png
    200
    690
    media_image1.png
    Greyscale
 	Claim 8:
 	A data processing apparatus, comprising: 
one or more memories configured to store program instructions; and 
one or more processors coupled to the one or more memories and configured to execute the program instructions; wherein execution of the program instructions by the one or more processors cause the apparatus to: 
determine a quantity C of code blocks of a transport block and a quantity K of code block groups of the transport block; and 
determine code blocks comprised in a code block group K' based on the quantity C of code blocks of the transport block and the quantity K of code block groups of the transport block, wherein quantities of code blocks comprised in any two of the K code block groups are equal or have a difference of 1;

    PNG
    media_image1.png
    200
    690
    media_image1.png
    Greyscale

	Claim 16:
 	A non-transitory computer readable storage medium comprising an instruction stored thereon which, when run on a computer, cause the computer to perform operations comprising: 
determining a quantity C of code blocks of a transport block and a quantity K of code block groups of the transport block; and 
determining, based on the quantity C of code blocks of the transport block and the quantity K of code block groups of the transport block, code blocks comprised in a code block group K', wherein quantities of code blocks comprised in any two of the K code block groups are equal or have a difference of 1; 
wherein each of the first Ki code block groups in the K code block groups of the
    PNG
    media_image1.png
    200
    690
    media_image1.png
    Greyscale

	

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/WILL W LIN/Primary Examiner, Art Unit 2412